Citation Nr: 1519311	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  10-09 338	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, including schizophrenia, schizoaffective bipolar manic disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 





INTRODUCTION

The Appellant served on active duty for training (ACDUTRA) from January 24, 1979 to March 2, 1979. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Appellant's claim for entitlement to service connection for an acquired psychiatric disability was previously denied in an August 1989 Board decision and an August 1994 rating decision.  In August 2007, the Veteran petitioned to reopen his claim.  An August 2008 rating decision denied the Veteran's petition to reopen.  The Appellant timely appealed.  

In November 2010, the Board remanded the claim for additional development, to include obtaining any additional service treatment records.  

Generally, a previously denied claim requires new and material evidence to reopen the matter.  See 38 C.F.R. § 3.156 (2014).  In conjunction with the development ordered in the November 2010 Board remand, VA received additional service treatment records in August 2013.  These in-patient psychiatry records from Leonard Wood Army Community Hospital existed at the times of the prior rating decisions, but were not yet associated with the claims folder.  Moreover, the records are relevant to the claims on appeal.  Accordingly, new and material evidence is not necessary and the claims are reconsidered anew.  See 38 C.F.R. § 3.156(c) (2014).

For the reasons discussed below, further development is warranted prior to adjudicating the merits of the Appellant's claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

After a review of the record, the Board finds that additional development is warranted.  

Preliminarily, the Board notes that there are outstanding private treatment records that have not been associated with the claims file.  Specifically, an October 1993 Center for Forensic Psychiatry evaluation report noted numerous private facilities where the Veteran received psychiatric treatment, including Annapolis Hospital, Highland Park Hospital, Aurora Hospital, Herman Kiefer Hospital, South West Detroit Community Mental Health Services, Deaconess Hospital, and Sinai Grace Hospital.  Additionally, in May 2014 the Veteran submitted a VA Form 21-4142 for Gus Harrison Correctional Facility.  To date, treatment records from these facilities have not been obtained.  

Additionally, The Board finds that the October 2009 VA examination report is inadequate for adjudicating the Veteran's claim.  In August 2013, additional STRs, specifically in-patient psychiatry records from Leonard Wood Army Community Hospital, were associated with the claims file.  These records documented potential psychiatric symptoms, which the Veteran claims were early manifestations of his current disability.  The October 2009 examiner was unable to consider these pertinet records in rendering his opinion.   

Lastly, in his August 2007 petition to reopen, the Veteran also claimed entitlement to service connection for PTSD.  In January 2008 and June 2008 letters, VA requested that the Veteran provide details concerning his asserted stressor.  The Veteran did not respond and the AOJ denied the claim, finding that there was no evidence of a diagnosis of PTSD or details concerning an in-service event.  In July 1979 and August 1982 statements, as well as during his August 1985 hearing, the Veteran asserted he was involved in a fight during ACDUTRA from which he suffered head and dental injuries.  Accordingly, on remand additional development is warranted to corroborate the Veteran's reported in-service assault.  

Accordingly, the case is REMANDED for the following actions:
1.  Specific notice must be provided with respect to personal assault PTSD cases and stressor verification. Under 38 C.F.R. § 3.304(f)(5) the RO should advise the Veteran of potential secondary sources tending to substantiate his claim of personal assault. Examples of such evidence include, but are not limited to: Records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: A request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. The Veteran should be asked to submit evidence from any secondary sources, and if he requests assistance in obtaining same, all assistance due him should then be provided by the RO.

2.  Obtain copies of all outstanding VA treatment records from December 1992 to present, and associate them with the claims file. 

3.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA for all private treatment records related to any acquired psychiatric disability, to include Annapolis Hospital, Highland Park Hospital, Aurora Hospital, Herman Kiefer Hospital, South West Detroit Community Mental Health Services, Deaconess Hospital, Sinai Grace Hospital, Gus Harrison Correctional Facility, and updated treatment records from Lincoln Behavioral Services.  

Upon receipt of such, VA must take appropriate action to request all identified treatment records.  If private records are identified but not obtained the AOJ must inform the Veteran (1) of the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the records available, and (4) that is the missing records are later obtained, the claim may be readjudicated.

5.  The AOJ should take all appropriate steps to verify the Veteran's claimed stressor, to include those pertaining to his reports of personal assault in accordance with 38 C.F.R. 3.304 (f)(5).  The RO should also forward a copy of the Veteran's military personnel records, together with the stressor information, to the Joint Services Records Research Center (JSRRC).  Ask the JSRRC to provide any additional information available regarding the Veteran's stressors.

The Veteran should also be invited to submit any supporting evidence, including lay evidence from fellow service members who witnessed the Veteran's stated stressors.  All actions to verify the alleged stressors should be fully documented in the claims file.  If the information provided by the Veteran lacks sufficient specificity to be verified, the AOJ should make a formal finding to that effect.

6.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims file must be made available to the examiner in conjunction with the examination.  

a.  Identify all applicable psychiatric diagnoses. 

In so opining, the examiner should reconcile his or her findings with the diagnoses of record.

b.  State whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) that any diagnosed psychiatric disability is related to a disease or injury incurred in active duty for training (ACTDUTRA), to include the Veteran's in-patient treatment for sleep deprivation and his assertion that he suffered a head injury during basic training.

The examiner is requested to specifically address the in-patient clinical records dated January 26, 1979 to January 29, 1979 and the article titled "Can Sleep Deprivation be the Cause of Mental Illness?"

c.  If any of the Veteran's stressors of an in-service assault are verified and the Veteran is diagnosed with PTSD, opine whether the stressor is adequate to support a diagnosis of PTSD and, if so, whether the Veteran's symptoms are related to the claimed stressors.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

5.  After completing any other development necessary, readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




